SHIVERS, Judge.
We affirm appellant’s conviction for indirect criminal contempt. The petition for a rule to show cause filed by the State Attorney was sufficient to comply with the requirements of Rule 3.840(a)(1), Fla.R. Crim.P. See Vernell v. State, 212 So.2d 11 (Fla. 3d DCA 1968); Starchk v. Wittenberg, 411 So.2d 1000 (Fla. 5th DCA 1982). Moreover, the requirements of Rule 3.840(a)(6) were met in this case by the trial judge orally stating on the record the underlying facts constituting the contempt. See generally Adams v. State, 376 So.2d 47 (Fla. 1st DCA 1979) and Phipps v. State, 352 So.2d 102 (Fla. 1st DCA 1977).
AFFIRMED.
MILLS and ZEHMER, JJ., concur.